Citation Nr: 1626188	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nancy Holliday-Fields, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In her February 2010 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board at her local RO.  In a subsequent letter sent to the Veteran in September 2012, the RO informed the Veteran of a Board hearing scheduled in October 2012.  She failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2012).

In November 2012 and May 2014, the Board remanded the case for additional development and it now returns for further appellate review.

The Veterans Benefits Management System (VBMS) electronic case file shows that service treatment records were received on November 23, 2015, and November 24, 2015.  These dates are after the last RO adjudication of the claim in April 2015.  Rating decisions throughout the claims file prior to the last RO adjudication make clear that service treatment records were considered.  Accordingly, the VBMS receipt date of the service treatment records is deemed erroneous, and the Board may proceed with adjudication on the merits.


FINDING OF FACT

Tinnitus was not manifest during service.  Tinnitus is not attributable to service.  An organic disease of the nervous system was not manifest in service or within the one-year presumptive period following service.   

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during service and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June and July of 2008.  The claim was last adjudicated in April 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration records and lay statements have been associated with the record.  

In November 2008, VA afforded the Veteran an examination and obtained a medical etiological opinion with respect to her tinnitus claim.  In November 2012, the Board found the November 2008 opinion to be inadequate as it relied on studies that invalidate delayed onset tinnitus.  The Board remanded the case for a new VA examination and to obtain additional medical records from the Veteran.  A VA audiological examination was scheduled pursuant to the remand, however, the Veteran did not appear and, thus, the examination was cancelled.

The May 2014 Board remand noted numerous instances of returned mail to the Veteran's attorney and some to the Veteran.  The Board, therefore, directed additional notices be mailed to the Veteran and her attorney after verifying their correct addresses.  Additionally, the Board directed that a new VA opinion be obtained, with an examination if the reviewer deemed it necessary.  

Pursuant to remand, an examination was scheduled, however, the Veteran failed to report.  The Veteran has not since requested a further examination or expressed objection to the date scheduled.  Additional VA notices were mailed to the Veteran, and none have been returned.  Furthermore, the RO attempted to verify the Veteran's attorney's address.  Additional letters to the attorney have been returned; however, the RO has been mailing letters to the address on file with the VA attorney accreditation system. 

After the Veteran failed to show for her scheduled examination, the RO obtained an addendum medical opinion.  The VA examiner reviewer considered the evidence of record, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The foregoing actions taken by the RO also show that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).   The provisions of 38 C.F.R. § 3.655 (2014) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  That is the case here.  Moreover, as the RO has obtained multiple addresses for the Veteran's attorney and has been mailing letters to the attorney's address of record, the RO has taken reasonable steps to verify the attorney's address.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that trauma to her ears is due to her military occupation as an Aviation Maintenance Specialist.  She further contends that she has constant ringing in her ears.  The Veteran asserts that the claim was previously denied on the basis that she had no treatment and no documented hearing loss during service or within the one year presumptive period and that research shows that hearing loss is immediate and not delayed, cumulative, or progressive.  The Veteran asserts that it is clear from the auditory testing referred to in the denial that the Veteran does have a documented hearing loss and that she was exposed to noise while in service.  The Veteran points to Board Decision Citation Nos. 09146408 and 0928658 for the proposition that her exit examination or her military treatment records not showing treatment for hearing loss or tinnitus is not conclusive because she was exposed to noise while in service and she is credible.  Furthermore, the Veteran points to research from the National Institute on Deafness and Other Communication Disorders to show that VA's position that noise induced hearing loss is not progressive is erroneous.  Additionally, the Veteran contends she did complain of hearing loss in November 1981 at the service clinic in Charleston South Carolina.  Finally, the Veteran points out that she had no hazardous noise exposure after service.

As the opinions related to tinnitus herein reference hearing loss, the Board initially notes that the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In a prior Board decision, it was determined that the Veteran's current hearing loss does not meet the standards to qualify it as a disability for VA purposes.

On this record, service treatment records show that, at separation, the Veteran had no manifestation of hearing loss or tinnitus.  In other words, all thresholds tested were less than 20 decibels.  In fact, the threshold measurements were 0 decibels, except for one, which was 5 decibels.  Moreover, all other threshold testing during service revealed hearing within normal thresholds.  See e.g. February 1980 and March 1981 Hearing Conservation Data reports.  The Veteran denied ear trouble in a separation report of medical history.  There was no report of tinnitus during service.  

Post service, treatment records show that in an April 1987 medical questionnaire, the Veteran denied ringing in the ears.  The first instance of tinnitus on this record is related to her service connection claim.  In November 2013 she endorsed tinnitus.  In June 2014, she denied tinnitus.

In November 2008 the Veteran was afforded a VA audio examination.  The Veteran reported bilateral tinnitus and indicated that she was unable to determine the time of onset but that it had been evident for at least one year.  The Veteran indicated that the tinnitus sounded like white noise and that it was mild to moderate in severity.  She indicated that she thought it affected her hearing sometimes.  After examination, the Veteran was diagnosed with constant bilateral subjective tinnitus.  The Veteran was noted to have worked with jet aircraft in service and to use hearing protection.  She had no occupational or recreational noise exposure post service.  The Veteran was noted to take lorazepam and to have previously taken hydrochlorothiazide for one year.  These were noted to be potentially ototoxic medications.  

A February 2015 VA medical opinion was obtained.  The evaluator noted a neurology progress note of January 2007 that stated: "Patient reports history of whistling sound inferior to the left ear for 2-3 months, that is in synchrony with heart beat.  It decreased with increased hypertension medication, but did not go away."  Based on a review of the record, the evaluator opined that as tinnitus is typically a symptom of auditory system damage, it is less likely than not (less than 50% probability) that the Veteran's tinnitus is related to the noise exposure experienced while she was in service.  The evaluator reasoned that hearing was well within normal limits in both ears at separation, and similar to hearing thresholds at enlistment.  The examiner further reasoned that, based on these hearing tests, there is no evidence of auditory system damage while the Veteran was in the service.  In addition, the evaluator noted that, at the November 2008 VA examination, the Veteran reported tinnitus for at least a year, that high frequency hearing loss was noted on that hearing test.  Therefore, her tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  However, as hearing was within normal limits in both ears at time of separation, and similar to thresholds at enlistment, the Veteran's current hearing loss is less likely than not due to or a result of noise exposure experienced in the service.  

Based on a review of the record, the Board finds that service connection for tinnitus is not warranted.  The preponderance of the evidence shows that the Veteran did not manifest tinnitus in service or until many years after service.  Indeed, the Veteran denied ear trouble on several reports of medical history during service, including at separation.  This is affirmative evidence against tinnitus's manifestation in service.  Moreover, several years after service, in April 1987, the Veteran denied ringing in the ears.  These medical records are more credible and of greater probative weight than the Veteran's assertions many years later that she experienced tinnitus, because the service treatment records were recorded at the time of the events in question and are not subject to reliance on memory.  Thus, the Board finds the Veteran's tinnitus began more than one year after separation.

As to whether tinnitus is related to noise exposure in service, regardless of when it had its onset, the February 2015 VA medical opinion expresses negative evidence as to a link between the Veteran's noise exposure and her current tinnitus.  The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

As to the Veteran's contention that tinnitus may be based upon delayed onset, the February 2015 medical opinion was based on evidence against auditory system damage in service.  The medical opinion notes that there is typically a requirement of auditory system damage for tinnitus.  This opinion does not reject the possibility of delayed onset of tinnitus.  Rather, it opines that in this case, the evidence is against such damage having occurred, and it also indicates that damage is the most likely cause of tinnitus.  The opinion further suggests that such damage likely occurred after service, as shown by the 2008 VA examination and the Veteran's report that hearing loss was noticed at least a few years prior.  Thus, the examiner's reasoning is persuasive that tinnitus was not caused by service, delayed onset or otherwise. Furthermore, the Board notes that hearing conservation reports show the Veteran used hearing protection, thus, reducing the likelihood of auditory damage due to service.

As to the Veteran's contention that she complained of hearing loss in November 1981, the Board finds no support for this in the record.  Nonetheless, the Board finds the specific audiological examinations performed in service are more credible and have greater probative weight than any complaints of hearing loss made in service, as the audiological examinations are based on objective medical testing.

As to her reference to other Board decisions, the Board emphasizes that other Board decisions are not legal precedent.  One of the citations was not a decision, but rather a remand.  In any event, the Board makes its decision based upon the facts specific to this Veteran as applied to the law.  Previous Board decisions are based on different facts and evidence, not applicable here.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had manifestations of tinnitus in service or within one year of separation from service, and that tinnitus is related to exposure to hazardous noise in service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.









ORDER

Service connection for tinnitus is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


